Citation Nr: 0509629	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  96-27 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for a low spine 
disorder, to include residuals of a removal of a growth with 
numbness of the right foot and leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from July 1943 to October 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a June 1995 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
arthritis.  Additionally, the veteran is appealing a December 
2000 rating action which denied service connection for 
arthritis and a removal of a growth on the spine.

The veteran provided testimony at a hearing before RO 
personnel in April 2002.  A transcript of this testimony has 
been associated with the claims folder.

The case has been before the Board on several previous 
occasions, when the issues currently on appeal were remanded 
for further development.  The requested development having 
been accomplished, the case is again before the Board for 
appellate adjudication.

The Board has granted a motion to advance the claimant's 
appeal on the docket pursuant to 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  Arthritis was not manifested in service or within one 
year of service discharge, and the preponderance of the 
competent evidence of record shows that it is unrelated 
thereto.

3.  A disability of the low spine, to include residuals of a 
removal of a growth with numbness of the right foot and leg 
was first manifested many years after service, and the 
preponderance of the competent evidence of record shows that 
it is unrelated thereto.


CONCLUSIONS OF LAW

1.  Degenerative arthritis of the back, knees, and shoulders 
was not incurred in or aggravated by active duty, nor may it 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2004).

2.  A low spine disorder, to include residuals of a removal 
of a growth with numbness of the right foot and leg, is not 
the result of disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claims in the 
rating decisions dated in June 1995, December 2000, and 
September 2001; the statement of the case dated in June 2001; 
the supplemental statements of the case dated in January 
1997, October 1998, September 2001, June 2002, and January 
2005; and the letters dated in September 2003 and September 
2004.  These documents included a summary of the evidence in 
the case; citation to pertinent laws and regulations; and a 
discussion of how they affect the decision.  The RO explained 
why the evidence was insufficient under applicable law and 
regulations to grant the benefits sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The September 2003 and September 2004 
letters specifically invited the veteran to give VA any 
additional evidence he had regarding the issues on appeal. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  


In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  VA medical 
examinations regarding the etiology of the disorders decided 
herein have been obtained in this case.  The available 
medical evidence is sufficient for an adequate determination.  
Further, the veteran has not identified any outstanding 
medical records.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA as to the 
issues addressed in this decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in the case was harmless error.  While the notice 
provided to the veteran was not given prior to the first AOJ 
adjudication of the claims, the notice was provided by the 
AOJ prior to the transfer and certification of the veteran's 
case to the Board and notice complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The issues 
on appeal were re-adjudicated and a supplemental statements 
of the case was provided to the veteran.  The veteran has 
been provided every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 2004).

Legal Criteria.  VA law and regulations provide that service 
connection may be granted for a disability resulting from a 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In addition, where a veteran served ninety days or more 
during a period of war or during peacetime after December 31, 
1946, and certain diseases, such as arthritis or diseases of 
the nervous system, become manifest to a compensable degree 
within one year after the veteran's military service ends, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

The law provides that, in the case of any veteran who engaged 
in combat with the enemy in active service, satisfactory lay 
or other evidence of an injury incurred in service shall be 
accepted as sufficient proof of service incurrence of the 
injury if the evidence is consistent with circumstances of 
service and notwithstanding that there is no official record 
of service incurrence of the injury.  38 U.S.C.A. § 1154(b); 
see also VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 (2000).

The Board notes that the veteran was awarded the Combat 
Infantryman Badge for his service in Europe.  Based on the 
foregoing, the Board finds that the veteran participated in 
combat.  See 38 U.S.C.A. § 5107(b); VAOPGCPREC 12-99.  The 
veteran is therefore eligible for the special considerations 
afforded to combat veterans.  See 38 U.S.C.A. § 1154; 38 
C.F.R. § 3.304(d).  

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

However, continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where the 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).  The Court has observed that 
symptoms and not treatment are the essence of any evidence of 
continuity of symptomatology.  See Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991).

A lay person is competent to provide evidence of the 
occurrence of observable symptoms during and following 
service; however, a lay person is not competent to make a 
medical diagnosis or render a medical opinion which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

Where continuity of symptomatology is established, there 
still must be medical-nexus evidence relating the veteran's 
present disability to the continuity of symptomatology unless 
such a relationship is one as to which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 495-
98.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

Factual Background.  As indicated above, the veteran served 
on active duty from July 1943 to October 1945.  The veteran's 
entrance examination reflects that he experienced headaches 
and some hyperacidity.  No indication of arthritis or a back 
disorder of any kind was provided.  Further, service medical 
records are negative with respect to arthritis or any back 
injury.  The report of physical examination for service 
discharge does not indicate any back disorder or arthritis.  
Indeed, no physical defects were noted.

Following service, a private doctor's statement dated in 
December 1980 indicates the veteran complained of soreness in 
the joints and muscles.  The reported physical examination 
findings indicated that the veteran had mild limitation of 
motion of the hands.  The reported diagnoses included, in 
relevant part, osteoarthritis.

During the months of February, March and April 1981, the 
veteran underwent general and special VA examinations.  He 
was described as a well-developed and well-nourished 
individual.  His carriage, posture and gait were normal.

The veteran related a history of migrating arthralgia over 
the previous 2 to 3 years, without swelling and involving the 
elbows, shoulders, knees and ankles.  Reportedly, he 
experienced pain and stiffness of the joints, especially at 
night.  There were no objective abnormalities of the elbows, 
hands and ankles.  There was pain on motion of the knees.  X-
ray examinations of both feet, ankles, hands and elbows were 
negative.  There was a minimal degree of scoliosis and 
irregularity in the acromioclavicular and glenohumeral joints 
bilaterally.  The final orthopedic diagnosis was mild 
degenerative arthritis of the shoulders.

A May 1983 examination from the State Department of Education 
Disability Determination Division reflects a clinical 
impression of osteoarthritis and osteoporosis, mild.

At the time of a July 1987 VA examination, the veteran 
complained of joint pains, mostly of the hands, shoulders and 
neck, over the prior 8 to 10 years.  This arthralgia was 
characterized by exacerbation and remission.  Objective 
laboratory testing showed marginal spurring in the cervical 
spine.  No abnormalities were seen on x-ray of the feet.  
Clinical diagnoses included arthritis.

VA outpatient treatment records, dated from June 1992 to 
November 1996, reflect a diagnosis of degenerative joint 
disease.  An October 1992 x-ray of the lower spine reflects 
degenerative joint disease with narrowing of joint space 
between L5 and S1.  An August 1994 x-ray of the right ankle 
showed no fracture or dislocation.

A record from B. Russell, M.D., dated in January 1997, 
reflects a diagnosis of osteoarthritis and lumbosacral 
strain.

A July 1998 VA feet examination reflects that the veteran had 
alleged degenerative joint disease of the feet with 
questionable loss of function due to pain.  X-rays were read 
as showing "no significant abnormality."

A May 1999 treatment record from J. H. Westerman, M.D. notes 
arthritis.  The veteran's back, however, was characterized as 
"normal."

VA outpatient treatment records dated in October 2000 show 
that the veteran's known medical problems included multiple 
areas of arthralgia and osteoarthritis.  The veteran was 
instructed to continue taking medication for his 
osteoarthritis.

A May 2001 private MRI report shows (1) signal alteration 
involving the L1 vertebral body, thought to represent 
metastatic disease or possibly a multiple myeloma; (2) areas 
of contrast enhancement posterior to the spinal canal at the 
L4 and L5 levels, most likely representing fibrosis; (3) 
tarlov or synovial cyst at the L5-S1 level; and (4) 
edematous-appearing right nerve root at the L5-S1 level, 
possibly secondary to perineural fibrosis, with no disc 
herniation.

Further private medical evidence, dated in May 2001, shows a 
diagnosis of lumbar spine surgery with neural fibroma.

At the time of his April 2002 personal hearing, the veteran 
testified that his arthritis started "some time" after 
leaving service, but that he believed his symptoms were 
attributable to malaria.  He also indicated that his back had 
hurt ever since World War II, but that he did not seek 
treatment after his in-service injury because "they . . . 
wouldn't pull me out of the combat line."

The veteran was afforded a VA examination in October 2003, 
when he was diagnosed with (1) arthralgia of the right ankle 
involving primarily the metatarsal joints; (2) degenerative 
joint disease of the lumbosacral spine, with mild loss of 
function; and (3) status post lamiectomy, L5-S1 with no 
radiculopathy, and moderate loss of function due to pain.

At the time of a September 2004 VA spine examination, the 
veteran reported that he had had difficulty with his spine 
since sustaining an injury during World War II.  He reported 
that when he was on a boat coming ashore, his vehicle hit a 
sand mine, and he was slammed against the boat ramp.  He 
reported having problems with falls and with his legs "going 
out" from under him at times.  He reported that he had had 
problems "on and off" with his back, which gradually 
worsened until the 1970's, when he had an MRI performed.  
After he started feeling numbness to the knees, he underwent 
lumbar surgery in 1999.  A physical examination was 
conducted.  The clinical diagnosis was of "generalized 
osteoarthritis and degenerative joint disease with arthritic 
spine and history of lumbar surgery, with right lower 
extremity weakness due to neuropathy and arthritic changes, 
with marked reduction of range of motion of the spine, 
particularly in the lumbar area and in the cervical area."  
X-rays of the cervical, thoracic and lumbar spine areas 
confirmed ankylosing spondylitis.  The examiner also opined 
that, "It is likely that the currently diagnosed disorder 
was aggravated by his in service injury."

A January 2005 VA spine examination report reflects a 
diagnosis of neurofibroma of the lumbar spine, status post 
surgical excision.  With respect to etiology, the examiner 
opined:

The only note in [the veteran's] 
record that is helpful, I think, 
concerning the lower back is a 
"report of physical examination of 
enlisted personnel prior to 
discharge, released from active duty, 
or retirement."  This document is 
dated October 28, 1945, and is more 
helpful in what it does not say than 
what it does. . . [T]he examination 
shows only "second degree pes planus 
bilateral [existed prior to 
service]."  Under "musculoskeletal 
defects" the response is "none." . 
. . It is the opinion of this 
examiner that it is not likely that 
[the veteran's] disability was caused 
or aggravated by an in service 
injury.

Analysis.  Low back disorder.  After considering all of the 
evidence of record, the Board finds that the preponderance of 
the evidence does not show that any low back disability 
currently experienced vy the veteran's is service related.  
As discussed above, service medical records are absent any 
findings of complaints, treatment, or diagnosis of low back 
disability.  Further, arthritis of the low back did not 
manifest itself within one year of service discharge so there 
is no presumption for service connection.  The Board 
acknowledges and accepts the veteran's contention that he 
injured his back while in service.  38 U.S.C.A. § 1154.  

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  Section 1154(b) does not establish 
service connection for a combat veteran; it only aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A veteran must still 
establish his claim by competent medical evidence tending to 
show a current disability and a nexus between that disability 
and those service events.  See Gregory v. Brown, 8 Vet. App. 
563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17- 
19 (1999).  In this case, such competent medical nexus 
evidence is lacking.

The report of the September 2004 examination includes the 
opinion that the veteran's back disorder (generalized 
arthritis and degenerative joint disease of the spine) was 
aggravated by his in-service injury.  However, the Board 
notes that there is no evidence that the veteran, in fact, 
had a back disorder prior to service.  The veteran's entrance 
examination also made no mention of a back disorder.  The 
examiner did not point to any evidence in the record to 
support her conclusion.  In other words, the opinion that the 
veteran's back disorder was aggravated in service is not 
well-supported by the record.

On the other hand, the January 2005 VA examiner specifically 
found that, "it is not likely that [the veteran's] 
disability was caused or aggravated by an in service 
injury."  This opinion was based on a full examination of 
the veteran and a review of the claims folder.  Indeed, in 
explaining his conclusion, the examiner pointed specifically 
to evidence in the veteran's service medical records showing 
that a low back disorder was not noted prior to discharge.  
The fact that many years elapsed between the veteran's 
purported injury and the first manifestions of his current 
back disability lends additional probative value to the 
findings made in this examination report.


An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  For 
the reasons set forth above, the Board finds the opinion 
rendered in the January 2005 to have greater probative value.

The Board further finds that the lack of evidence of 
treatment following service weighs heavily against the 
veteran's claim.  With respect to negative evidence, the 
Court of Appeals for Veterans Claims held that the fact that 
there was no record of any complaint, let alone treatment, 
involving the veteran's low back condition for many years 
could be decisive.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999).  

Arthritis.  With respect to the veteran's claim for 
arthritis, the Board notes that this condition was not 
diagnosed during service.  In addition, there is no competent 
evidence showing that arthritis was manifest to a compensable 
degree within one year of separation from service.  Service 
connection for arthritis as a presumptive basis is therefore 
not warranted.  See 38 C.F.R. §§ 3.307, 3.309.  The first 
evidence of arthritis is dated no earlier than 1980.  This is 
approximately 35 years after separation from service.  This 
lengthy period without treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson, supra.  Finally, 
there is no competent evidence of a nexus between arthritis 
and the veteran's service.

Conclusion.  The Board has considered the veteran's written 
testimony submitted in support of his claims.  His statements 
are not competent evidence of a diagnosis, or a nexus between 
the claimed conditions and his service.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu, supra.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for a low spine disorder, 
to include residuals of a removal of a growth with numbness 
of the right foot and leg, is denied.



	                        
____________________________________________
	MICHAEL A. HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


